NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EARNEST CASSELL WOODS II,                       No. 16-16500

                Plaintiff-Appellant,            D.C. No. 4:15-cv-01291-JSW

 v.
                                                MEMORANDUM*
KEVIN CHAPPELL, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Earnest Cassell Woods II, a California state prisoner, appeals pro se from the

district court’s judgment dismissing for failure to file an amended complaint his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Omstead v. Dell, Inc.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
594 F.3d 1081, 1084 (9th Cir. 2010). We reverse and remand.

      The district court dismissed Woods’s action after Woods failed to comply

with a court order directing him to file an amended complaint. However, Woods

explained in his first request for an extension that he sent his only copy of the

complaint to the district court because it was the “safest place” where “defendants

could not get to the documents,” and subsequently explained his efforts to try to

obtain a copy of the complaint, which he contends he needed to file an amended

complaint. The district court did not explain how to obtain a copy of the complaint

from the clerk of the court until after dismissing the action. Under these

circumstances, less drastic alternative sanctions would have been appropriate in

this case. See id. (setting forth factors that district court must weigh in determining

whether dismissal for failure to prosecute or to comply with a court order under

Rule 41(b) is warranted). We reverse and remand for further proceedings.

      Woods’s request for leave to file an affidavit, set forth in his opening brief,

is denied.

      REVERSED and REMANDED.




                                           2                                    16-16500